Citation Nr: 1033652	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-37 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1976 to April 
1980, with a prior period of active duty for training (ACDUTRA) 
from May 1975 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  
Thereafter, the claims file was transferred to the Veteran's 
local RO in Louisville, Kentucky.

This matter was previously before the Board in October 2008, at 
which time the Veteran's claim was reopened on a finding that new 
and material evidence had been received, and remanded for further 
development.  It was again before the Board in March 2009 when 
the Board denied the Veteran's claim.  The Veteran appealed the 
March 2009 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in October 2009, 
the Court vacated the Board's March 2009 decision and remanded 
the case to the Board for development consistent with a Joint 
Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the above mentioned JMR, the Board finds that a 
supplemental medical opinion is necessary.  

In November 2008, the Veteran was afforded a VA examination with 
regard to the issue of whether her current back disability is 
related to her military service.  The VA examiner stated that it 
would require resort to mere speculation to provide an opinion 
regarding whether the Veteran's current back disability is 
etiologically related to any back complaints or findings in 
service to include muscle strain.  The examiner further noted 
that the Veteran's examination upon separation from service was 
not available, and that this record would have been helpful in 
making such a determination.  However, the VA examiner also 
opined that there was not an "adequate nexus of connection" 
between the Veteran's complaints of back pain in service and the 
degenerative spine condition seen now.  This opinion was based on 
the vast amount of time that transpired between the Veteran's 
separation from service and the time when she first sought 
medical care for her current back disability.  Further, the VA 
examiner noted that significant degenerative conditions of the 
spine are usually the result of "years and years of wear and tear 
on the spine," and that the degenerative changes seen currently 
in the Veteran's spine involve a more extensive area than that 
which was suggested by history in the Veteran's service.  

Because the VA examiner gave two seemingly contradictory 
opinions (that he could not opine without resort to mere 
speculation and that there was not an adequate nexus for a 
causal relationship), a supplemental opinion is warranted.  
The November 2008 VA examiner, if available, should give a 
supplemental opinion which provides clarification of his 
November 2008 opinion.  If the November 2008 VA examiner 
is unavailable, schedule the Veteran for another 
examination with an appropriate clinician to obtain a 
nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request the November 2008 VA examiner to 
provide a supplemental opinion to clarify 
his November 2008 opinion.  The examiner 
should state an opinion as to whether it 
is at least as likely as not that the 
Veteran's current back disability is 
causally related to service.  If the 
examiner is unable to give an opinion as 
to the likelihood of the Veteran's 
current back disability being causally 
related to service, the examiner should 
state that an etiological opinion cannot 
be given without resort to mere 
speculation and provide a statement as 
to why no such opinion can be given 
(e.g. due to a lack of information or 
because the limits of medical knowledge 
have been exhausted).

2.  If the November 2008 VA examiner is not 
available, schedule the Veteran for a VA 
examination with the appropriate clinician to 
determine the etiology of the Veteran's 
current back disability.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent or greater) 
that the Veteran has a current back 
disability causally related to her 
military service, to include muscle 
strain.  The claims folder should be 
reviewed in conjunction with such examination 
and the examination report should indicate 
that such a review was performed.  Any 
opinion expressed should be accompanied 
by a complete rationale.  If an opinion 
cannot be given without resort to mere 
speculation, the examiner should state 
why no such opinion can be given (e.g. 
due to a lack of information or because 
the limits of medical knowledge have 
been exhausted).

3.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and provide 
the Veteran and her representative with an 
appropriate opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


